 580DECISIONSOF NATIONALLABOR RELATIONS BOARDCONSOLIDATED TEXTILE COMPANY, INC., (ELLA DIVI-SION)andTEXTILE WORKERS UNION OF AMERICA, CIO.Case No.11-CA-504. August 6, 1953DECISION AND ORDEROn June 8, 1953, Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices in violation of Section 8 (a) (5) and (1)of the Act and recommending that it cease and desist there-from and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto. Thereafter,the Respondent filed exceptions to the Intermediate Report.Pursuant to the provision of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel Members Houston, Styles, and Peter-son].The Board has reviewed the Trial Examiner's rulings madeat the hearing and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions, and the entirerecord in the case, and hereby adopts the findings,' conclu-sions, and recommendations of the Trial Examiner, with thefollowing additions and modifications:We agree with the Trial Examiner that by unilaterally re-ducing wages on August 11, 1952, and by refusing the Union'srequest to bargain on September 12, 1952, the Respondentviolated Section 8 (a) (5) and (1) of the Act. Like the TrialExaminer, we find that the evidence is insufficient to rebut thepresumption of the Union's continued majority status, on thosedates, derived from its certification on January 2, 1951, andfails to establish that the Respondent had a good-faith doubt ofthe Union's majority when it refused to bargain.However, unlike the Trial Examiner, we further rely, as analternate ground, upon the application of the Poole decision tin the instant case. Here, analogously to that case, the Re-spondent refused to bargain before a reasonable time in whichto conclude a contract had elapsed after the execution of thesettlement agreement of February 21, 1952. In so doing,whether or not the Respondent had a good-faith doubt of theUnion'smajority, it violated Section 8 (a) (5) and (1) of theAct.IAlthough the Trial Examiner found that the record is not clear as to whether the discus-sions between Jones, the president of the Union's local, and the Respondent, concerning thewage cuts, occurred before the mill reopened, we find that the record establishes that thediscussions took place before the reopening. This correction does not alter oar concurrencein the Trial Examiner's ultimate conclusionsZ Poole Foundry & Machine Company. 95 NLRB 34, enfd 192 F. 2d 270 (C. A. 4), cert den342 U. S. 954.106 NLRB No 97. CONSOLIDATED TEXTILE COMPANY, INC., (ELLADIVISION)581ORDERU on the entire record in this case and pursuant to Section10 (c)of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent,Consoli-dated Textile Company,Inc., (Ella Division),Shelby, NorthCarolina,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to recognize or to bargain collectively withTextile Workers Union of America,CIO, as the exclusive rep-resentative of all its employees in the unit found appropriatein the Intermediate Report,with respect to rates of pay, wages,hours of employment,and other conditions of employment.(b) In any other manner interfering with the efforts of saidUnion to bargain collectively with the Respondent on behalf ofthe employees in the aforesaid unit as their exclusive bargain-ing agent.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Upon request,bargain collectively with Textile WorkersUnion of America,CIO, as the exclusive representative of itsemployees in the appropriate unit,and if an understanding isreached, embody such understanding in a signed agreement.(b)Post at its plant at Shelby,North Carolina,copies of thenotice attached to the Intermediate Report as an Appendix.'Copies of such notice,to be furnished by the Regional Directorfor the Eleventh Region, shall,after being duly signed by theRespondent'srepresentative,be posted by the Respondent im-mediately upon receipt thereof,andmaintained by it for aperiod of sixty(60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable'steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced,or covered by other material.(c)Notify the Regional Director for the Eleventh Region, inwriting,within ten(10) days from the date of this Order whatsteps the Respondent has taken to comply herewith.3 This notice,however,shall be amended by substituting for the words,"The Recommenda-tions of a Trial Examiner,"in the caption thereof,the words,"A Decision and Order " Inthe event that this Order is enforced by a decree of a United States Court of Appeals, thenotice shall be further amended by substituting for the words"Pursuant to A Decision andOrder" the words "Pursuant to A Decree of a United States Court of Appeals,Enforcingan Order."Intermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served,a complaint and notice of hearing thereonhaving been issued and served by the General Counsel of the National Labor RelationsBoard, herein called the Board,and an answer having been filed by the Respondent, Consoli- 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDdated Textile Company, Inc., (Ella Division), a hearing involving allegations of unfair laborpractices in violation of Section 8 (a) (1) and (5) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act, was held in Shelby, North Carolina, on April 30,1953, before Louis Plost, the undersigned Trial Examiner.In substance the complaint alleges that the Respondent, since September 12, 1952, has re-fused to bargain collectively with the Union as the exclusive representative of all its em-ployees in an appropriate unit, and thereby has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by the Act. In substance, the Respondent'sanswer admits the jurisdiction of the Board, admits that the Union requested bargaining andthat it refused to bargain with the Union as the exclusive representative of certain of its em-ployees within a unit appropriate for the purposes of collective bargaining, appropriatelydescribed in the complaint, denies that the Union represents a majority of the employeeswithin said unit, and denies that the Respondent engaged in any of the unfair labor practicesalleged in the complaint.At the hearing all parties were represented, were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence pertinent to the issues, toargue orally upon the record, and to file briefs and proposed findings and conclusions. Thefilingof briefs was waived by all parties. The undersigned denied a motion to dismiss thecomplaint. The parties argued orally on the record.Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTThe Respondent is a corporation duly organized under and existing by virute of the laws ofthe State of Delaware, with places of business at North Adams, Massachusetts, Lynchburg,Virginia, and Shelby, North Carolina. The Shelby plant, in which the Respondent is engaged inthemanufacture, sale, and distribution of textile products is the only one of the Respondent'splantsaffected by these proceedings.The Respondent in the course and conduct of its business operations at the Shelby plantcauses and has continuously caused equipment,supplies,and raw materials,of a value ofmore than $ 50,000 annually,to be purchased,transported,and delivered in interstate com-merce from and through the States of the United States, other than the State of North Caro-lina, to itsShelby plant, and causes and has continuously caused finished products, valued atmore than $50,000 annually, to be sold, transported, and delivered in interstate commerce toand through the States of the United States, other than the State of North Carolina from itsShelby plant.II.THE ORGANIZATION INVOLVEDTextile Workers Union of America, affiliated with theCongress of Industrial Organizations,isa labor organization within the meaning of Section 2 (5) of the Act, and admits employeesof the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA.The refusal tobargain1.The appropriate unit and the Union's representation thereinThere is no dispute that following a hearing upon a petition duly filed under Section 9 (c)of the Act, and docketed in the office of the Fifth Region of the Board as Case No. 34-RC-216,the Board ordered an election by secret ballot to be held on December 21, 1950, in an appro-priate unit for collective bargaining among certain of the Respondent's employees, in orderto determine a collective-bargaining representative, the unit being described as follows:All production and maintenance employees at the Respondent's Shelby Plant, includingwatchman but excluding office clerical employees, guards and supervisors, as definedin the Act. CONSOLIDATED TEXTILE COMPANY, INC., (ELLA DIVISION)583In the election the employees designated the Union as their bargaining representative. OnJanuary 2, 1951, the Union was formally certified as the exclusive representative for thepurposes of collective bargaining in the above-described appropriate unit.The undersigned therefore finds that at all times material herein a unit for the purposes ofcollective bargaining among the Respondent's employees, effected by the instant proceeding,consisted of the unit heremabove described, and further finds in accordance with the Board'sdetermination that the said unit of employees designated the Union for the purposes of col-lective bargaining.2.Therefusal to bargainT. W. Hinson, an official of the Respondent, testified credibly and without contradiction thatfollowing the Board's certificationi of the Union as the exclusive bargaining representative ofthe unit hereinbefore mentioned, the Respondent and the Union entered into formal collective-bargaining negotiations for a contract covering wages, hours, and conditions of employment.The certification was issued January 2, 1951; the first bargaining conference took place"early" in January 1951. Thereafter the parties held "numerous conferences," the Unionsubmitting written proposals and the Respondent written counterproposals; however, no agree-ment was reached, the parties, according to Hinson's undenied testimony, being "at logger-heads."The General Counsel does not contend that the Respondent bargained in bad faith. Theundersigned infers that an impasse was reached.Hinson testified that sometime in November 1951 the plant was shut down and did not re-open until sometime in December 1951. After the plant was reopened the Union filed a chargein the Board's Fifth Region alleging 8 (a) (5) violation by the Respondent for the reason "thatnew work loads were initiated without consulting the Union."On February 21, 1952, the matter was closed by a settlement agreement which called fora 60-day posting of the usual 8 (a) (1) and (5) notice wherein the Respondent notified itsemployees inter aha that it would bargain with the Union as the exclusive representative ofthose within the appropriate unit.Following the posting of the above-mentioned notice the Respondent and the Union met againon March 11 and March 27, 1952, "in bargaining meetings [which were] a continuation of theproposalswhich had prior to that been discussed" but at which, according to Hinson's un-denied testimony, "nothing could be accomplished, we had gone so far and could go no fur-ther." A meeting set for April 16, 1952, was postponed and no further meeting was requestedby the Union until September 8, 1952.On May 1, 1952, the plant was again shut down. It remained closed until August 11, 1952.Shortly before August 11, every employee was visited by a representative of the Respondentand told the Respondent would reopen the plant with a reduction in wages effective on re-opening.Hinson testified that "two or perhaps more" groups of employees called at the Respond-ent's office and discussed the reopening and wage cut with him. As to the status of thesegroups Hinson testified;Q. Did they say they were coming as representatives of anybody or just coming totalk themselves?A. I am a little hazy on that. I would not like to say.Hinson testified further:Q. Youdid not call in the union at that time andadvise them of the changein the indi-vidual rates?A. No.However, the Respondent did discuss the wage cut with Earl Jones, the president of the localunion, but the record is not clear if the discussion took place before the mill was reopened.Hinson testified that Jones "come to the office on the basis of a rumor prior to that andbefore we put it in, we called them back in and talked it over with them." Hinson's testimonywith respect to any talk with Jones was as follows:iThe certification was by the Regional Director of the Fifth Region on behalf of the Board. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrialExaminer Plost: Now I understand that before you talked to Mr. Jones, thepresident of the union, about this wage cut, the supervisors had already talked to eachand everybody in the mill about it?A. Yes, they talked to Jones and all of them. They were instructed to.Q. And after that you called in Jones as president of the union?A. Yes.Q.What did you tell Jones?A.We just told him the circumstances under which we had to reopen the mill.Q. What did Jones say if you remember?A. Jones said the cost conditions would not warrant them taking a wage cut.On September 8, 1952, approximately 1 month after the reopening of the plant, the Respond-ent received a letter2 from the Union requesting a meeting "for the purpose of negotiating acontract," to which the Respondent replied on September 12, 1952, stating, "it appears thatour employees no longer desireto berepresented by the Union and we therefore, cannot nowrecognize you as their bargaining agent."32September 8, 1952Mr. W H. HardemanConsolidated Textile Co , Inc.Ella DivisionShelby, North CarolinaDear Mr. Hardeman:REGISTERED MAILRETURN RECEIPT REQUESTEDI tried to reach you by phone but have been unable to do so. Therefore, I am requestingthat representatives of your Company and the Union sit down next Monday, September15th, at 2:00 p.m. for the purpose of negotiating a contractVery Truly yours,WLD:b3September 12, 1952Textile Workers Union of America, CIO.108 1/2 S. Greene StreetGreensboro, N. C.ATTN: Mr. Wayne L.Dernoncourt.Wayne LDernoncourtActingState DirectorGentlemen:We have received your letter of September 8th., asking us to renew bargaining nego-tiations with you.Upon all the circumstances it appears that our employees no longer desire to berepresented by your union, and we therefore cannot now recognize you as their bargain-ing agent.Verytruly yours,CONSOLIDATED TEXTILE CO., INC.Ella Division/s/ W. H. HardemanW. H. Hardeman, Mgr. CONSOLIDATED TEXTILE COMPANY,INC., (ELLA DIVISION)585On September 18, 1952(1 year and 9 months after the Union was certified,and 7 monthsafter the date of the settlement agreement hereinbefore referred to), the Union filed thecharge in the instant matter.4W. H. Hardeman,the manager of the Respondent's plant, testified:Q. Coming downto thetime of the shutdown in 1952, did it come to your attentionduring that shutdown anything to indicate whether or not the union stillhad anystrengthamong the employees?A.Theinformation that I had was from the overseer.That is where I get most of myinformation,and they said that a number of people said there is no union any longer,lets start the mill.The Respondent's attorney, apparently to correct what mightresult in an erroneous im-pression, then examined Hardeman as follows:Q. Well, incidentally,was the shut down of the mill,did the mill shut down because ofthe union being there?A. No Sir, I never had any trouble with the union.Q. Wellnow, you say the foremen said to you that many people had said to them thatthere was no longer any union here9A. Yes,that is right.Q. Andthen you said that the foreman said lets start the mill up?A. Yes.Q.What wouldstarting the mill have to dowiththere no longer being a union there, ifanything?A.Well, I don't know if thathad anyvalue on it because the union and myself got alongall right.Hardeman further testified that the Respondent"did not deal"with the Union "in connec-tionwith the shut up"because"Idid not think there was any union existing then";that heformed this opinion because"quite a number of people"told him so; that he could not recallthenames of any of his informants but "it was generally rumored around the mill anddifferent people that I asked ... said there is no union here";that Willis,5one of the Union'scommittee members,came to him for a "recommendation"and while soliciting the recom-mendation Willis "had not said a word about a union";that"one other man" whose name hecould not recall also said"that he wanted a recommendation,that he could not get a jobinasmuch as when we shut down because there was a union here"; that this man did not indi-cate whether the Union"was or was not" in existence but "he led me to believe from hisconversation that the Union did not any longer exist";that he had received no letters fromthe Union during the shutdown period and that "employees"not otherwise identified volun-teered information."Hardeman testified:Q. So theemployees would come out and volunteer the information that there was nolonger any union?A. Yes,someof them did,and as far as the union is concerned we got along veryaleasantly,we never had any trouble or any wordsand everytime they asked for ameeting Ihave alwaysgranted thatvery freely, and you know that withoutme telling you.Earl Willistestifiedthat he hadbeen a union committee member during 1952; that prior tothe reopening of the plant in August the union committee did not meet with management re-garding the reopening but after the plant was opened he and one other employee spoke toHardeman after a meeting at the union hall had instructedhim to "askthem to meet withus"; that hetoldHardeman the employees"wanted to get together"with the Respondentregarding a contract and Hardeman"said tohave themget in touch with them";that all bar-40n March 16, 1953, the Unionagain requested bargainingthrougha letter,to which theRespondentrepliedMarch20 calling attentionto itsletterof September 12, 1952.$ Apparently Earl Willis 586DECISIONSOF NATIONALLABOR RELATIONS BOARDgaining was customarily by union officials located at Greensboro,North Carolina,who werepromptly notified of Hardeman's statement.Willis'testimonywas not denied.Willis impressed the undersigned as an honest andforthright witness.Upon the entire record the undersigned credits Willis'testimony.ConclusionThe Board's certification of a union does not, by its terms, fix the relationship of the partiesaffected thereby for any particular length of time, but the very nature of the bargaining rela-tionship under the declared purpose of the Act, to encourage collective bargaining and protectthe right of employees to a bargaining representative of their choice, makes the certificationof the Board rebuttable when the circumstances affecting the rights of the parties becomesuch as to require change.In seeking to encourage stable labor relations the Board under the Wagner Act developeda rule to the effect that absent any unusual circumstances its certification of a bargainingrepresentative was not to be challenged for a period of at least a year.As early as 1944, the United States Supreme Court in the Franks Bros. case6 sustainedthe Board's position with respect to the extent (in point of time)of its certifications holdingthat"a bargaining relationship once rightfully established must be permitted to exist andfunction for a reasonable period in which it can be given a fair chance to succeed."A "fair chance" for a certified union has been held by the Board to be freedom from chal-lenge as to majority status for a period of 1 year absent unusual circumstances.?The amended Act (Taft-Hartley) recognizes the wisdom of the Board's rule by prohibitingthe holding of more than 1 election to determine representatives in an appropriate unit inany 1 year .8The absence of a definite time limit in a Board's certification logically brings as a naturalcorollary to the 1-year rule the obvious development that the Board's certification will bepresumed to continue not only for a year, or a reasonable time ,9 but until actually rebutted. 10Inasmuch as the Board has the exclusive power to determine representatives, it followsthat once a determination has been made by the Board an employer, bound by the determina-tion,may challenge it only at his peril and must rebut the presumed majority flowing from thecertification with probative evidence. He must make his challenge in good faith. Until the va-lidity of the presumed majority status established by the certification is rescinded or super-seded by the same authority which first established it, the Board's certification remainsvalid, otherwise the challenger is being permitted to usurp the Board's function.In Celanese Corporation of America," the Board reiterated the principles governing theconclusiveness to be accorded a union's certification and the circumstances under which itmight be challenged after 1 year's duration, as follows:It is appropriate,at the outset,to set forth the legal principles controlling in situationsof this type, and particularly to indicate the relationship between the existence of aBoard certificate and the right of an employer to question a union's majority in goodfaith. In the interest of industrial stability, this Board has long held that, absent unusualcircumstances, the majority status of a certified union is presumed to continue for 1year from the date of certification. In practical effect this means two things: (1) Thatthe fact of the union's majority during the certification year is established by the cer-tificate, without more, and can be rebutted only by a showing of unusual circumstances;and (2) that during the certification year an employer cannot, absent unusual circum-stances, lawfq ly predicate a refusal to bargain upon a doubt as to the union's majority,even though that doubt is raised in good faith. However, after the first year of the cer-tificate has elapsed, though the certificate still creates a presumption as to the fact of6 Franks Bros. Co.v.N. L. R.B., 321 U.S. 702.7Botany Worsted Mills,41 NLRB218;Prudential insurance Co.,56 NLRB 1859;LiftTrucks,Inc., 75 NLRB 998.6 Section 9 (c) (3).9Cf.Worcester Woolen Mills,170 F.2d 13(C. A. 1).10ArnoltMotor,173 F.2d 579-599 (C.A. 7). For a complete discussion of the Board'srule see N. L. R. B. v. Ray Brooks, 204 F. 2d 899(C. A. 9).1195 NLRB 664 at 671-673. CONSOLIDATED TEXTILE COMPANY, INC., (ELLA DIVISION)587majoritystatus by the union,the presumption is at that point rebuttable even in theabsence of unusual circumstances.Competent evidencemay bentroTu_ced to demon-strate that,in fact, theunion did not represent a majority of the employees at the timeof the alleged refusal to bargain. Adirect corollary of thisproposition is that after thecertificate is a year old,as in cases where thereis no certificate, the employer can,without violatingthe Act, refuseto bargainwitha union on the ground that it doubtsthe union's majority, provided that the doubt is in goodfaith. [Footnotes omitted.]By its very nature,the issue of whether an employer has questioned a union's ma-jority in good faith cannot be resolved by resort to any simple formula. It can only beanswered in the light of the totality of all the circumstances involved in a particularcase. But among such circumstances,two factors would seem to be essential prerequisitesto any finding that the employer raised the majority issue in good faith in cases in whicha union has been certified.There must,first of all, have been some reasonable groundsfor believing that the union had lost its majority status since its certification.The facts surrounding the Respondent's challenge of theUnion's majority status are clearlydisclosed by the record.The Respondent, admittedly in good faith, negotiated with the Unionfor a year following the Union's certification by the Board. The year's negotiations werefruitless.Following the year of negotiation,the Respondent made certain unilateral changesin workloads;the Union promptly filed an 8(a) (5) charge, which was settled by the parties.The settlement agreement called for the posting of the regular 8 (a) (1) and(5) notice, whichwas duly posted in February 1952. At this time apparently the Respondent did not doubt theUnion's majority.Following the settlement the Respondent met in bargaining negotiations with the Union onMarch 11 and 27, 1952, and a further agreed meeting for April 16 was amicably postponedfor the Respondent's convenience.At this stage the Respondent did not question the Union'smajority.On May 1 the plant was closed until August 11,1952, at which time it was reopened withunilateral wage changes.Hinson's testimony is amendable to the interpretation that the Re-spondent officially discussed the reopening and wage cut with the Union, through its localpresident,fore the plant was reopened.However, it is clear that any such discussion wasmerely a statement of the Respondent's program and that no claim is made that the localunion president was told that the Respondent entertained any doubt as to the Union's majoritystatus.It has been found that a union committee called on the Respondent after the plant reopenedwith a request"to get together on a contract"and that they were told by Manager Hardemanto "have them [the Union's officials]get in touch with me."Hardeman did not tell the com-mittee that the Respondent doubted the Union's majority.Only after the Union sought bargaining on September 8, did the Respondent on September12, 1952, write the Union"it appears that our employees no longer desire to be representedby your union."Thismay be interpreted as a rather poorly expressed good-faith doubt ofthe Union's majority representation among the Respondent's employees.Manager Hardeman's testimony as to the foundation of the Respondent's good- faith doubtof the Union'smajority status shows it to be based on sheer hearsay,plant rumors, com-pletely unidentified rumormongers,the fact that one employee seeking a"recommendation"for another job at the time the plant was closed did not mention the Union,and that a con-versation with an unidentified employee,who also sought a recommendation,"led me to be-lieve"that the Union was no longer inexistence, plus the fact that undisclosed informants toldhim the Union'smeetings were poorly attended and dues were not being paid while the plantwas closed,and the further fact that no mail was received by the Respondent from the Unionduring the shutdown.Upon this evidence the Respondent contends the undersigned must find that the Respondententertained a bona fide good-faith doubt of the Union's majority and that the presumptivemajority of the Union has been rebutted.The undersigned rejects the Respondent's contention.Upon the entire record, the evidence considered as a whole, and all the circumstances,the undersigned finds that(a) theRespondentdidnot entertain a good-faith doubt of the Union'smajority;and (b) that the Union's majority, by reason of the Board's certification presumed 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDto exist until rebutted, has not been successfully challengedby anyof the evidence adducedin this hearing.The undersigned therefore finds that by putting into effect a wage cut on August11, 1952,without first consulting with the Union and by refusing to bargain with the Union on September12, 1952, the Respondent refused to bargain with the Union as required by the Act.Further Contentions of the General CounselThe General Counsel contends that inasmuch as the Respondent entered into a settlementagreement with the Union, requiring bargaining, the effectof the settlement agreement is suchas to require the Respondent to bargain without question for a period of a year after its date;the settlement agreement being, according to the General Counsel, tantamount to a certifica-tion, valid for a year.In the opinion of the undersigned the General Counsel is in error by contending that a cer-tification is "good for a year."A certification is not for a definite time, but is valid untilrebutted. Itmust be rebutted by probative evidence after the announcement of a good faithdoubt.In support of his position the General Counsel cites the Poole case 12 enforced by the UnitedStates Court of Appeals for the Fourth Circuit, certiorari denied 342 U. S. 954.In the Poole case the Fourth Circuit holds that a settlement agreement most have definitelegal effect and is quite different from a dismissal of charges, and while a settlement agree-ment is not an admission of past liability it does constitute a basis for future liability andthe parties recognize a status fixed thereby. Therefore,under a settlement agreement theparties must continue to bargain for a reasonable time.The undersigned believes that the facts of the Poole case are not on all fours with theinstantmatter;moreover in the Poole case the Respondent entertained a good-faith doubtof the Union's majority. It has been found herein that the Respondent neither had nor adducedprobative evidence to establish a good-faith doubt of the Union's majority, which majoritytherefore is presumed and found to be valid at all times material to this proceeding.The undersigned does not find it necessary to rely on Poole Foundry and Machine Co. v.N. L. R. B.The undersigned therefore concludes and finds that on August 11 and September 12, 1952,and at all times since, the Respondent has refused to bargain collectively with the Union asthe exclusive representative of all employees in the above-described appropriate unit, andthat by such refusal the Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forthinsection III, above, occurring in connection withthe operations of the Respondent described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondent has engaged in the unfair labor practice of refusingto bargain collectively with the duly certified representative of its employees. It will there-fore be recommended that it cease and desist therefrom and from like and related conduct.Itwill further be recommended that the Respondent bargain collectively, upon request, withthe Union as the exclusive representative of its employees in the aforesaid appropriate unit.Upon the basis of the above findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1,Consolidated Textile Company, Inc., (Ella Division) of Shelby, North Carolina, is engagedin commerce within the meaning of Section 2 (6) and (7) of the Act.12 PooleFoundry andMachineCo.,95NLRB 34; Poole Foundry and MachineCo. v. N. L. R. B., 192 F. 2d 740, cert. den. 342 U. S. 954. CONSOLIDATED TEXTILE COMPANY, INC., (ELLA DIVISION)5892.Textile Workers Union of America, CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.3.All production and maintenance employees at the Respondent's Shelby plant, includingwatchman but excluding office clerical employees, guards, and supervisors as defined in theAct constitute a unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.4.Textile Workers Union of America, CIO, was on August 11 and on September 12, 1952,and at all times since has been, the exclusive representative of all employees in the afore-said unit for the purposes of collective bargaining within the meaning of Section,9 (a) of theAct.5.By unilaterally putting into effect a wage cut on August 11, and by refusing on and afterSeptember 12 to bargain collectively with the aforesaid Union as the exclusive representa-tive of the employees in the aforesaid appropriate unit, the Respondent has engaged in and isengaging in an unfair labor practice within the meaning of Section 8 (a) (5) of the Act.6.By the aforesaid unfair labor practice the Respondent has been and is now interferingwith, restraining, and coercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, and the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL bargain collectively,upon request,with Textile Workers Union of America,CIO, as the exclusive representative of allour employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours of employment, or other conditions ofemployment, and if an understanding is reached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employees at the Respondent's Shelby plant, in-cluding watchman but excluding office clerical employees, guards, and supervisors,as defined in the Act.WE WILL NOT in anymanner interfere with the efforts of the above-named union tobargain collectively with said union as the exclusive representative of the employees inthe bargaining unit set forth above.CONSOLIDATED TEXTILE COMPANY, INC..(ELLA DIVISION),Employer.Dated ................By..................... ............................................... ........................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.